internal_revenue_service number release date index number ----------------------------------- ------------------ --------------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-135304-08 date february re -------------------------------------------------------------- re -------------------------------------------------------------- legend grantor ----------------------- taxpayer ------------------------- attorney ------------------------------------ date ----------------- date ---------------------- date -------------------- trust ---------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- dear ---------- this letter responds to a letter dated date from your authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate taxpayer’s available gst_exemption to a_trust facts on date grantor amended and restated trust a revocable_trust for the benefit of his spouse taxpayer and their descendants grantor died date under the terms of trust upon grantor’s death three trusts were created marital trust marital trust and family_trust trust provided for the creation of a fourth trust remainder trust however this trust was not established upon grantor’s death because there were no assets remaining to fund the trust grantor’s executor elected to treat marital trust as plr-135304-08 qualified_terminable_interest_property qtip under sec_2056 the executor of grantor’s estate did not make a reverse_qtip_election under sec_2652 on date taxpayer died and her executor filed a timely form_706 united_states estate and generation-skipping_transfer_tax return and included marital trust in taxpayer’s gross_estate however in an affidavit taxpayer’s attorney attorney who prepared the form_706 states that she failed to advise the executor concerning the gst_exemption and inadvertently failed to allocate taxpayer’s gst_exemption to marital trust pursuant to trust upon taxpayer’s death marital trust terminates and the assets of marital trust are to be distributed to grantor’s issue pursuant to a power_of_appointment and to the extent assets are not appointed and taxpayer’s executor allocates any portion of taxpayer’s gst_exemption to such assets the assets are to be added to family_trust family_trust and trusts that may be created under such instruments benefit grantor’s children and grandchildren recently one of the trustees of family_trust and marital trust when preparing to consolidate the assets of family_trust and marital trust discovered that attorney failed to allocate taxpayer’s gst_exemption to marital trust to date no taxable_distributions taxable terminations or any other events have occurred with respect to marital trust that would give rise to a gst liability on the part of the trust or any of its beneficiaries law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of subchapter_b a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides in part that an allocation of decedent’s unused gst_exemption by the executor of the decedent’s estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or plr-135304-08 form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted the due_date an allocation of gst_exemption by an executor with respect to property included in the gross_estate of a decedent is effective as of the date of death sec_2642 and b provides if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and plr-135304-08 notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore taxpayer’s executor is granted an extension of time of days from the date of this letter to allocate taxpayer’s available gst_exemption to marital trust the allocations will be effective as of date and will be based on the value of the assets held in marital trust the allocations of taxpayer’s gst_exemption should be made on supplemental form_706 and filed with the internal_revenue_service center in cincinnati a copy of this letter should be forwarded to the internal_revenue_service cincinnati service_center - stop cincinnati oh for association with the form_706 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely curt g wilson associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter cc
